Citation Nr: 0108381	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 29, 
1994 for the award of compensation for abdominal scarring 
under 38 U.S.C.A. § 1151.

2.  Entitlement to a rating in excess of 10 percent for 
abdominal scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1965.  

In a March 1999 decision, the Board of Veterans' Appeals 
(Board) determined that the veteran was entitled to benefits 
under 38 U.S.C.A. § 1151 for abdominal scarring.  This matter 
comes before the Board on appeal from an April 1999 rating 
decision by the Columbia, South Carolina RO that effectuated 
this grant, assigning a 10 percent evaluation for abdominal 
scarring, effective August 29, 1994. 

In December 2000, a hearing was held at the Columbia, South 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

(Consideration of the issue of entitlement to a rating in 
excess of 10 percent for abdominal scarring is deferred 
pending completion of the development sought in the REMAND 
below.)


FINDINGS OF FACT

1.  The veteran underwent a radical prostatectomy at a VA 
Hospital (VAH) on April 21, 1993.

2.  The veteran submitted a written statement to the RO on 
October 12, 1993, wherein he stated, "I believe errors were 
made during the operation by the [VA] surgeon."

3.  Additional evidence in support of the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was received by the RO on 
August 29, 1994.

4.  By decision dated in March 1999, the Board determined 
that the veteran was entitled to benefits under 38 U.S.C.A. 
§ 1151 for abdominal scarring.  An April 1999 rating decision 
effectuated this grant, assigning a 10 percent evaluation for 
abdominal scarring, effective August 29, 1994.


CONCLUSION OF LAW

An earlier effective date of April 21, 1993 for benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400(i) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, essentially, that the effective date 
for his claim for benefits under 38 U.S.C.A. § 1151 for 
disability due to a radical prostatectomy should be April 
1993, when he underwent the surgery.

The law governing the assignment of an effective date for an 
award of compensation payable by reason of 38 U.S.C.A. § 1151 
is contained in 38 U.S.C.A. § 5110(c), which provides that 
the effective date of an award of compensation payable by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(i)(1) (to the same effect).  Otherwise, the effective 
date shall be the date of receipt of the claim for such 
benefits.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Historically, the veteran underwent a radical prostatectomy 
with right and left obturator lymph node biopsy at a VAH on 
April 21, 1993.  He veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, to the RO on October 12, 1993, 
wherein he stated, "I believe errors were made during the 
operation by the [VA] surgeon."  He further stated, "I 
would welcome an examination to substantiate my claim."  In 
support of this claim, the veteran submitted private 
treatment and VA hospitalization records dated in 1993.

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO on August 29, 1994, the veteran stated:

In my statement of [October 1993] I 
attempted to point out medical problems 
that developed as a result of my surgery 
[in April 1993] that was performed at 
Columbia VAMC.  While I did not 
specifically state my belief that medical 
complications were the result of improper 
medical techniques, I do believe that to 
be the case and wish to pursue this 
matter under the provisions of 38 USC 
1151.

By decision dated in March 1999, the Board determined that 
the veteran was entitled to benefits under 38 U.S.C.A. § 1151 
for abdominal scarring.  An April 1999 rating decision 
effectuated this grant, assigning a 10 percent evaluation for 
abdominal scarring, effective August 29, 1994.  The RO 
indicated that the effective date was assigned on the basis 
that this date is the date that the veteran submitted his 
claim for benefits under 38 U.S.C.A. § 1151.

The veteran contends that the effective date for the award of 
benefits under 38 U.S.C.A. § 1151 should be the date of his 
surgery.  As previously noted, the effective date of an award 
of compensation payable by reason of 38 U.S.C.A. § 1151 shall 
be the date such injury or aggravation was suffered if an 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).  In 
the case at hand, the veteran underwent surgery at a VA 
facility on April 21, 1993.  The Board notes that that the 
veteran's October 1993 statement was vague or general in that 
it did not specify the provisions of 38 U.S.C.A. § 1151; 
however, his statement that "errors were made during the 
operation" as well as his request for an examination to 
"substantiate [his] claim" clearly indicate that he was 
seeking benefits under 38 U.S.C.A. § 1151.  Therefore, the 
Board finds that the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151 on October 12, 1993.  See 38 C.F.R. 
§ 3.155.  This is clearly within one year from the date of 
the veteran's surgery.  The Board also finds that the 
statement received from the veteran on August 29, 1994 was 
not a new claim for benefits under 38 U.S.C.A. § 1151, but 
rather, further argument on the pending claim.

Consequently, since the veteran's initial, pending claim for 
benefits under 38 U.S.C.A. § 1151 due to surgery performed at 
a VA facility on April 21, 1993 was received by the RO on 
October 12, 1993, the appropriate effective date of the award 
of benefits is April 21, 1993.  38 U.S.C.A. § 5110(c); 38 
C.F.R. § 3.400(i).


ORDER

An earlier effective date of April 21, 1993 for the award of 
compensation for abdominal scarring under 38 U.S.C.A. § 1151 
is granted.



REMAND

The veteran contends that his service-connected abdominal 
scarring more disabling than currently evaluated.  The Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and for reasons more fully explained below, a 
remand is required.  

By decision dated in March 1999, the Board determined that 
the veteran was entitled to benefits under 38 U.S.C.A. § 1151 
for abdominal scarring due to surgery performed at a VA 
facility in April 1993.  The Board noted that after 
undergoing a radical prostatectomy, the veteran complained of 
excessive scarring, pain and bilateral hernias.  The Board 
stated, in pertinent part:

The extent to which [the veteran's 
abdominal scars] are disabling is a 
rating question which is beyond the scope 
of this decision.  (In this regard, it is 
noted that the evidence does not show 
that the hernias themselves were caused 
by the prostatectomy; rather their repair 
was complicated because of the scarring.  
This fact may be considered when rating 
the disability.)

An April 1999 rating decision effectuated the Board's grant 
of benefits under 38 U.S.C.A. § 1151, and assigned a 10 
percent disability evaluation for abdominal scarring under 
Diagnostic Code 7804, superficial scars that are tender and 
painful on objective demonstration.  In a September 1999 VA 
Form 9, the veteran stated that "all the muscles in the 
lower part of [his] stomach" were "cut out" during his 
surgery.  During a December 2000 travel Board hearing, the 
veteran testified that he had constant stomach pain.  He 
stated that he had "a hard time getting up out of the 
chair" and walking more than half a block.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record.  In order to determine all the 
manifestations of the veteran's service-connected abdominal 
scarring, the veteran should be afforded an additional VA 
examination.

Thereafter, the veteran's disability should also be evaluated 
under applicable regulations relating to muscle injuries, 
scars, and diseases of the peripheral nerves in order to 
determine which rating criteria most closely approximate the 
current manifestations of disability.  See 38 C.F.R. §§ 4.55, 
4.56, 4.73, 4.118, and 4.124a, and Esteban v. Brown, 6 Vet. 
App. 259 (1994), in which the Court stated that where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined.

In addition, the Board notes that the issue of an 
extraschedular rating has been raised by the veteran  and his 
representative.  While the RO has considered this issue 
previously, it should again be addressed following the 
receipt of additional evidence.

Finally, the Board notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.

The case is consequently REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the current manifestations of 
and severity of his abdominal scarring.  
All indicated tests and studies should be 
conducted.  The veteran's complaints and 
the clinical findings should be recorded 
in detail. 

It is essential that the examiner 
discusses all adverse symptomatology 
residual to the wounds, including: 
neurological damage; muscle damage; and 
scars, including a full description of 
the scars as to size, pain and 
tenderness, and any scar-related 
limitation of function.  The claims files 
and a copy of this Remand should be made 
available to the examiner for use in the 
study of the case.

3.  Following completion of the 
foregoing, the RO must review the claims 
files and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.

4.  Thereafter, the RO should 
readjudicate the veteran's claim with 
regard to all pertinent diagnostic codes 
and regulations and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  The RO should consider all 
adverse symptomatology residual to the 
wounds, including scars, neurological 
damage, and muscle damage.  In addition, 
the RO's attention is directed to the 
issue of whether referral for 
consideration of an extraschedular rating 
is appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the veteran's claim is denied, a 
supplemental statement of the case should 
be issued.  The veteran should be given 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

